U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM S32389
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                          Kacey M. BAILEY
           Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 11 September 2017
                          ________________________

Military Judge: Andrew Kalavanos.
Approved sentence: Bad-conduct discharge, confinement for 30 days, and
reduction to E-1. Sentence adjudged 7 January 2016 by SpCM convened
at Eglin Air Force Base, Florida.
For Appellant: Major Mark C. Bruegger, USAF; Major Lauren A. Shure,
USAF.
For Appellee: Major Mary Ellen Payne, USAF; Major Meredith L. Steer,
USAF; Gerald R. Bruce, Esquire.
Before HARDING, SPERANZA and HUYGEN, Appellate Military
Judges.
Senior Judge HARDING delivered the opinion of the court, in which
Judges SPERANZA and HUYGEN joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                          ________________________

HARDING, Senior Judge:
   A military judge found Appellant guilty, consistent with her pleas, of one
specification of divers wrongful use of cocaine and one specification of wrongful
                      United States v. Bailey, No. ACM S32389


use of marijuana, both in violation of Article 112a, Uniform Code of Military
Justice (UCMJ), 10 U.S.C. § 912a. Contrary to her plea, officer members found
Appellant guilty of a specification of wrongful distribution of cocaine in viola-
tion of Article 112a, UCMJ. 1 The members sentenced Appellant to a bad-con-
duct discharge, to be confined for 30 days, and reduction to the grade of E-1.
The convening authority approved the sentence as adjudged.
    On appeal, Appellant raises the following assignments of error (AOEs):
(1) whether the conviction for wrongful distribution of cocaine is factually and
legally sufficient; (2) whether the approved sentence is inappropriately severe; 2
and (3) whether it was error to place Appellant in solitary confinement for 23
hours a day solely to avoid a violation of Article 12, UCMJ, 10 U.S.C. § 812.
We find no prejudicial error and affirm.

                                   I. BACKGROUND
    Appellant’s conviction for the wrongful distribution of cocaine was based on
the testimony of a single immunized witness, JC. By the time of Appellant’s
trial, JC had himself been court-martialed for divers use of cocaine, among
other offenses, and had been discharged from the United States Air Force. One
of those cocaine uses by JC resulted from the distribution for which Appellant
was convicted. JC and Appellant were among a small group of friends patron-
izing a bar in Fort Walton Beach, Florida. At some point the group departed
the bar but continued to socialize at Appellant’s house. Shortly after arriving
at Appellant’s home, JC openly expressed he was “extremely tired” and unable
to join the others in a drinking game in the garage. Hearing this, Appellant
briefly left and returned to the garage holding a red spoon and a baggie con-
taining cocaine. Appellant suggested to JC that he “have some of this” and that
it would wake him up. Appellant then held a cocaine-filled spoon under JC’s
nose until JC snorted it. After ingesting the cocaine, JC immediately felt the
effects and did “wake up.” By the time JC left Appellant’s house some hours
later, he realized he was late for his squadron’s physical training. When JC
arrived at work, he confided in Airman First Class (A1C) TA that he missed
physical training that morning due to the cocaine given to him by Appellant.




1The members found Appellant not guilty of divers wrongful distribution of methylene-
dioxymethaphetamine.
2   Raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982).


                                            2
                   United States v. Bailey, No. ACM S32389


                                II. DISCUSSION
A. Legal and Factual Sufficiency
    Appellant challenges the legal and factual sufficiency of the evidence sup-
porting her conviction for wrongful distribution of cocaine. We review both le-
gal and factual sufficiency de novo. United States v. Beatty, 64 M.J. 456, 459
(C.A.A.F. 2007). The test for legal sufficiency of the evidence is “whether, con-
sidering the evidence in the light most favorable to the prosecution, a reason-
able factfinder could have found all the essential elements beyond a reasonable
doubt.” United States v. Turner, 25 M.J. 324 (C.M.A. 1987); see also United
States v. Humpherys, 57 M.J. 83, 94 (C.A.A.F. 2002). The term “reasonable
doubt” does not mean that the evidence must be free from conflict. United
States v. Lips, 22 M.J. 679, 684 (A.F.C.M.R. 1986). “[I]n resolving questions of
legal sufficiency, we are bound to draw every reasonable inference from the
evidence of record in favor of the prosecution.” United States v. Barner, 56 M.J.
131, 134 (C.A.A.F. 2001).
    The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we are] convinced of the [appellant]’s guilt beyond a reasonable
doubt.” Turner, 25 M.J. at 325. In conducting this unique appellate role, we
take “a fresh, impartial look at the evidence,” applying “neither a presumption
of innocence nor a presumption of guilt” to “make [our] own independent de-
termination as to whether the evidence constitutes proof of each required ele-
ment beyond a reasonable doubt.” United States v. Washington, 57 M.J. 394,
399 (C.A.A.F. 2002). As with legal sufficiency, the term “reasonable doubt”
“does not mean that the evidence must be free of conflict.” United States v.
Galchick, 52 M.J. 815, 818 (A.F. Ct. Crim. App. 2000).
    At trial, Appellant attempted to impeach the credibility of JC. The effort
included highlighting evidence of prior inconsistent statements, specific in-
stances of untruthfulness, character for untruthfulness, the immunized nature
of the testimony, and motives to fabricate. The military judge instructed the
members on how to consider each of these evidentiary matters in evaluating
the credibility of JC. The military judge also instructed the members that they
could consider the statement made by JC to A1C TA regarding Appellant’s dis-
tribution of cocaine to him as a prior consistent statement. Considering the
evidence in the light most favorable to the prosecution, a reasonable factfinder
could have found all the essential elements beyond a reasonable doubt. After
weighing the evidence in the record of trial and making allowances for not hav-
ing personally observed the witnesses, we are likewise convinced of Appellant’s
guilt beyond a reasonable doubt.




                                       3
                   United States v. Bailey, No. ACM S32389


B. Sentence Appropriateness
    Appellant’s second and third AOEs, while framed as two separate issues,
both concern the statutory duty of this court to determine what sentences
should be approved based on consideration of an entire record. Sentence relief
requested on this basis is generally referred to as a matter of “sentence appro-
priateness.” In seeking sentence appropriateness relief, Appellant first argues
that a sentence including a bad-conduct discharge is inappropriate given her
positive service history and a lack of aggravating circumstances surrounding
her offenses. Second, Appellant argues that she was improperly placed in soli-
tary confinement and thus should be granted relief. We find neither argument
persuasive.
    This court “may affirm only . . . the sentence or such part or amount of the
sentence, as it finds correct in law and fact and determines, on the basis of the
entire record, should be approved.” Article 66(c), UCMJ, 10 U.S.C. § 866(c).
This court reviews sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006). “We assess sentence appropriateness by consider-
ing the particular appellant, the nature and seriousness of the offenses, the
appellant’s record of service, and all matters contained in the record of trial.”
United States v. Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim. App. 2009). This
task requires “individualized consideration of the particular accused on the ba-
sis of the nature and seriousness of the offense and the character of the of-
fender.” United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (quoting
United States v. Mamaluy, 27 C.M.R. 176, 180–81 (C.M.A. 1959)) (internal quo-
tation marks omitted). Although we are accorded great discretion in determin-
ing whether a particular sentence is appropriate, we are not authorized to en-
gage in exercises of clemency. United States v. Nerad, 69 M.J. 138, 146
(C.A.A.F. 2010).
   1. Appellant’s Service Record and the Nature of Her Offenses
    At the time of her trial, Appellant had nearly ten years of active duty ser-
vice highlighted by a deployment to Iraq for four months in 2008. While her
performance during her career was generally highly rated, her last couple of
years of service were marred by multiple adverse administrative actions taken
for showing up late to work and for driving while intoxicated. Turning to the
circumstances surrounding Appellant’s offenses, we note she admitted to using
marijuana or cocaine on six occasions and was found guilty of distributing co-
caine. We have given individualized consideration to Appellant, the nature and
seriousness of her offenses, her record of service, and all other matters con-
tained in the record of trial. Based on the facts and circumstances of this par-
ticular case, we find that the approved sentence was not inappropriately se-
vere.



                                       4
                       United States v. Bailey, No. ACM S32389


      2. Conditions of Post-Trial Confinement
    Independent of her argument that a punitive discharge is inappropriately
severe given her service history and the circumstances of her offenses, Appel-
lant asserts she is due sentence relief for being placed in solitary confinement
solely to avoid a violation of Article 12, UCMJ. We disagree.
    Appellant served her sentence of 30 days of confinement at both civilian
and military confinement facilities. In a declaration submitted with her AOEs
characterizing her time at both facilities, she states she “was placed in com-
plete isolated confinement with the only explanation being that I was mili-
tary.” Appellant provided no evidence she complained about the conditions of
her confinement while in either confinement facility.
    Notably, Appellant does not claim that the conditions of her stay at either
confinement facility constitutes cruel and unusual punishment in violation of
the Eighth Amendment 3 or Article 55, UCMJ. Rather, she argues that we
should grant relief under our broad Article 66(c), UCMJ, authority to approve
only so much of the sentence that is just and appropriate. See United States v.
Gay, 74 M.J. 736 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016).
As the United States Court of Appeals for the Armed Forces noted, however,
we do not have unlimited authority to grant sentence appropriateness relief
for any conditions of post-trial confinement of which we disapprove; our deci-
sion in Gay was authorized by Article 66(c) because it was based on a legal
deficiency in the post-trial process. Gay, 75 M.J. at 269. In Gay, we found that
relief was warranted for the following reasons:
          1. No valid reason [was] offered for placing [Gay] in solitary con-
          finement. . . .
          2. If [Gay] was placed in solitary confinement solely to prevent
          him from being housed with a foreign national, th[at] d[id] not
          constitute an acceptable reason for placing [him there].
          3. The unrebutted assertion in [SMSgt G’s] affidavit indicate[d]
          that some Air Force official directed [Gay] to be placed in solitary
          confinement.
          4. When unit leadership complained to [civilian confinement] of-
          ficials, [Gay] was easily transferred to another pod that did not
          contain foreign nationals.
Gay, 74 M.J. at 743.




3   U.S. CONST. amend. VIII.


                                           5
                   United States v. Bailey, No. ACM S32389


    Although Appellant attempts to echo one of these reasons in the framing of
her AOE, her case is readily distinguishable from Gay. In response to Appel-
lant’s claim, the Government provided a declaration for each facility. Specifi-
cally addressing Appellant’s claim that she was placed in solitary confinement
solely to avoid a violation of Article 12, UCMJ, the declaration for the civilian
facility recited a portion of an Air Force regulation regarding how military
members are to be confined at a civilian facility. In pertinent part, the regula-
tion directs Air Force officials to ensure to the maximum extent possible that
a military confinee is separated from illegal aliens or foreign nationals and are
not commingled with civilians having an opposite pretrial or post-trial status.
The declaration asserts that “[m]ilitary personnel are not placed in ‘solitary
confinement’, rather they are segregated so as to comply with this directive.”
The declaration further notes that if another military person of the same status
were confined at the civilian facility at the same time, these military members
would be able to interact during day room and recreation time. If another fe-
male military member in a post-trial confinement status would have been con-
fined in the facility, Appellant may have been housed with that member. The
declaration concerning the military confinement facility recited Department of
Defense policy requiring males and females to be segregated. In her affidavit,
Appellant provides that she was the only female present during her time at the
military facility.
    Even accepting Appellant’s factual allegations as true, 4 lack of human in-
teractions and restriction upon movement, while unpleasant, are conditions
generally attendant to post-trial confinement. Further, Appellant’s contention
that she was placed in solitary confinement for 23 hours a day solely to avoid
a violation of Article 12, UCMJ, is not supported by the record. At both facili-
ties, the absence of another military female confinee was a major contributing
factor to her relative isolation. We do not find a legal deficiency present in the
post-trial processing of this case as we did in Gay.
    Further, under Eighth Amendment and Article 55, UCMJ, jurisprudence,
a prisoner must seek administrative relief prior to invoking judicial interven-
tion. United States v. White, 54 M.J. 469, 472 (C.A.A.F. 2001). This generally
means that the prisoner will have exhausted the detention center’s grievance
system and petitioned for relief under Article 138, UCMJ. We have not estab-
lished such a requirement for exercising our Article 66(c) powers, but we do
believe that failure to complain about the conditions of post-trial confinement
is a factor which bears significant weight on whether we should use our power


4Having applied the principles announced in United States v. Ginn, 47 M.J. 236, 248
(C.A.A.F. 1997), and considered the entire record, we find we can resolve the issues
raised by Appellant without additional fact-finding.


                                         6
                   United States v. Bailey, No. ACM S32389


to disapprove a sentence to confinement in whole or part. As noted, Appellant
provided no evidence she complained about the conditions of her confinement
while in either confinement facility. The Government declarations specifically
assert there is no record of a grievance or official complaint from Appellant
regarding the conditions of her confinement at either facility.
    The absence of a legal deficiency in the post-trial processing, the brevity of
her stay in civilian and military confinement, the lack of egregiousness of the
alleged conditions, and Appellant’s failure to seek redress at the time, along
with our consideration of the entire record convinces us that sentence relief is
not warranted in this case.

                               III. CONCLUSION
    The findings of guilt and the sentence are correct in law and fact and no
error materially prejudicial to the substantial rights of Appellant occurred. Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and sentence are AFFIRMED.


                 FOR THE COURT



                 KATHLEEN M. POTTER
                 Acting Clerk of the Court




                                        7